Memorandum: Plaintiff commenced this action seeking damages for, inter alia, breach of its employment contract with defendant. We conclude that Supreme Court properly granted *1770plaintiff’s motion seeking leave to serve a second amended complaint. “[Generally, leave to amend a pleading should be freely granted in the absence of prejudice to the nonmoving party where the amendment[s are] not patently lacking in merit . . ., and the decision whether to grant leave to amend a [pleading] is committed to the sound discretion of the court” (Tag Mech. Sys., Inc. v V.I.P. Structures, Inc., 63 AD3d 1504, 1505 [2009] [internal quotation marks omitted]; see CPLR 3025 [b]; Edenwald Contr. Co. v City of New York, 60 NY2d 957, 959 [1983]). Contrary to defendant’s contentions, the proposed amendments “are based upon the same transactions and occurrences as the claims asserted in the first amended complaint and are not time-barred” (Maxon v Franklin Traffic Serv., 261 AD2d 830, 830 [1999]). Present — Hurlbutt, J.E, Smith, Fahey and Garni, JJ.